           Case 1:19-cv-01202-BAM Document 24 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   PETE REYNA,                                         Case No. 1:19-cv-01202-BAM (PC)
12                       Plaintiff,                      ORDER DENYING MOTION TO DISMISS
                                                         AS MOOT
13            v.
                                                         (ECF No. 23)
14   KINGS COUNTY JAIL MEDICAL, et al.,
15                       Defendants.
16

17            Plaintiff Pete Reyna (“Plaintiff”) is a former pretrial detainee, currently a state prisoner,

18   proceeding pro se and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19   This action proceeds on Plaintiff’s first amended complaint against Defendant Siddiqi1 for

20   violation of the Fourteenth Amendment arising out of the delay in Plaintiff’s medical care.

21            Currently before the Court is a motion to dismiss filed by counsel for NaphCare, Inc. on

22   April 17, 2020. (ECF No. 23.) NaphCare states that the first amended complaint was filed in this

23   action on October 18, 2019, and to date, NaphCare has not been served. Therefore, NaphCare

24   moves to dismiss the action as to NaphCare, pursuant to Federal Rule of Civil Procedure 4(m),

25   which requires service of a defendant within 90 days after the complaint is filed. (Id.)

26   ///

27

28   1
         Erroneously sued as Defendant “Sadiki.”
                                                         1
       Case 1:19-cv-01202-BAM Document 24 Filed 04/21/20 Page 2 of 2

 1          While the Court appreciates the diligence of counsel for NaphCare, NaphCare is informed

 2   that it has not been served because it is not a party to this action. As explained in the Court’s

 3   October 24, 2019 order finding service of the first amended complaint appropriate, the Court

 4   found that “Plaintiff has stated a cognizable claim for violation of the Fourteenth Amendment

 5   against Defendant Doctor Sadiki in his individual capacity arising out of the delay in Plaintiff’s

 6   medical care.” (ECF No. 8, p. 1.) The Court then ordered that “Service shall be initiated on the

 7   following defendant: Doctor Sadiki; Kings County Jail, NaphCare Medical.” (Id. at 2.) It

 8   appears that counsel for NaphCare misinterpreted this portion of the Court’s order as indicating

 9   that three defendants—Doctor Siddiqi, Kings County Jail, and NaphCare—were to be served.

10   However, the Court’s use of a semicolon following Defendant Siddiqi’s name, with “Kings

11   County Jail, NaphCare Medical” following, were meant only to provide additional information to

12   assist with locating and serving Defendant Siddiqi. Finally, the Court notes that were NaphCare a

13   party to this action, their information would be included on the docket as a defendant.

14          Accordingly, NaphCare’s motion to dismiss this action as to NaphCare, pursuant to Rule

15   4(m), (ECF No. 23), is HEREBY DENIED as moot. NaphCare is not a party to this action, and

16   should refrain from filing further motions in this suit.

17
     IT IS SO ORDERED.
18

19      Dated:     April 21, 2020                               /s/ Barbara   A. McAuliffe               _
                                                           UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                       2
